Citation Nr: 0211579	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement under 38 C.F.R. § 3.105(a) to an effective date 
earlier than February 19, 1998, for the grant of an increased 
evaluation of 10 percent for a sinus disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The appellant served on active duty in the Marine Corps from 
April 1983 to April 1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which assigned a 10 percent disability evaluation for 
a service-connected sinus disability effective from February 
19, 1998.  The RO has framed the issue on appeal as one 
involving entitlement under 38 C.F.R. § 3.105(a) to an 
earlier effective date for the 10 percent rating.

The appellant submitted a VA Form 9 in November 2000; he 
requested a Board hearing in Washington, D.C.  In July 2002, 
the Board notified the appellant that his hearing was 
scheduled for September 13, 2002.  In August 2002, the 
appellant wrote to notify the Board that he was unable to 
travel to Washington for the hearing and he requested a 
hearing at the RO before a Member of the Board instead.  A 
hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  38 C.F.R. 
§ 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should first review the claims 
file and ensure that any notification 
requirements and/or development actions 
applicable to the appellant's claim and 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  

2.  Then the RO should schedule the 
appellant for a Travel Board hearing in 
accordance with applicable procedures 
pursuant to 38 C.F.R. § 20.704.  The RO 
should notify the appellant of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record.  The appellant is advised that if 
he desires to withdraw the hearing 
request prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


